DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/632,298 filed 01/17/2020 is a national stage entry of PCT/JP2018/026852 with international filing date of 07/18/2018. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 2017-140872 filed in Japan on 07/20/2017) have been received as of 01/17/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Four Information Disclosure Statements
The four information disclosure statements submitted on 01/17/2020, 08/24/2021, 09/15/2021, 10/04/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the four information disclosure statements have been considered. 

Specification
The disclosure is objected to because of the following minor typographical informality: the REFERENCE SIGNS LIST at end of application, pages 16-17 neglects to list 202a.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- CUTTING METHOD OF WORKPIECE BY FORMING REFORMED REGION AND DRY ETCHING PROCESS--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is indefinite by being unclear in reciting, “to form a groove from the front surface to reach the rear surface of the workpiece.” Specifically, it is unclear if the claim requires the groove to have a bottom surface that would define the 
Independent claim 1 is indefinite by lack of previously established antecedent basis in reciting, “after forming the reformed region” instead of “after the forming the reformed region” because “forming a reformed region” has previously been mentioned. For purpose of examination on the merits this aforementioned forming is the same as the first mention of “forming a reformed region.”
Dependent claims 2-7 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0307851 A1 to Ohura et al. (“Ohura”).
	Regarding independent claim 1, Ohura teaches a cutting method for cutting a workpiece (i.e., see title. There is wafer W) in a form of a plate along an intended cut line (i.e., as per Figures 1-3 and throughout specification there are streets S), the cutting method comprising:

after forming the reformed region in the workpiece, cutting the workpiece along the intended cut line (i.e., as per paragraph 0064 there is an embodiment where a groove or complete cut is formed via plasma: “Furthermore, after the laser beam has been focused in the wafer W along the streets S to form a modified layer therein, the protective film forming step, the mask forming step, the plasma etching step, and the protective film removing step may be carried out successively. In this case, grooves having a desired thickness reaching the modified layer may be formed to divide the wafer W in the plasma etching step.” Therefore, there are grooves and/or complete cutting done from the front side of the wafer to the back side of the wafer along the streets. It is noted that even though only paragraph 0064 is cited, in order to understand paragraph 0064 the entire specification should be understood. As such, the step of forming the modified layer is followed by steps that provide for the front side plasma etching that is a type of dry etching),
in the cutting the workpiece (i.e., plasma etching), a dry etching process (i.e., plasma etching) being performed from a front surface toward a rear surface of the 
Regarding claim 2, Ohura teaches wherein in the cutting the workpiece, a halogen-based etching gas (i.e., see paragraph 0042 there is SF6) is used for the dry etching process.
Regarding claim 3, Ohura teaches wherein the halogen-based etching gas includes at least one of chlorine trifluoride, nitrogen trifluoride, sulfur hexafluoride (i.e., see paragraph 0042 there is SF6), fluorine, chlorine, hydrogen bromide, carbon tetrafluoride, octafluorocyclobutane, methane trifluoride, and boron trichloride.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307851 A1 to Ohura et al. (“Ohura”) in view of US 5,536,364 to Yoshida et al. (“Yoshida”).
	Ohura teaches all limitations from claim 1 from which claim 6 depends. 
	Regarding claim 6, Ohura teaches of plasma etching with the list of gases found in paragraph 0042 with the plasma etching chamber, device in Figure 4. Ohura does not expressly list pressure or temperature for the plasma etching. 
squarely within the claimed range of 10Pa-.8kPa thereby making the claimed range of pressure prima facie obvious; and at a temperature of not less than 40°C which appears to overlap the claimed range of a temperature of less than 200° C thereby making the claimed temperature range prima facie obvious. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yoshida’s invention with Ohura’s invention would have been beneficial as best stated by Yoshida in column 1, line 65-column 2, line 2 and throughout entire specification to provide a high etch rate and smooth vertical sidewalls for an optimum etch by using the etching parameters/plasmas of Yoshida.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307851 A1 to Ohura et al. (“Ohura”) in view of US 2006/0032833 A1 to Kawaguchi et al. (“Kawaguchi”).
	Ohura teaches all limitations from claim 1 from which claim 7 depends.
	Regarding claim 7, Ohura teaches of plasma etching with the list of gases found in paragraph 0042 with the plasma etching chamber, device in Figure 4. Ohura does not expressly list pressure or temperature for the plasma etching. 
	Kawaguchi teaches in paragraph 0025 of etching a trench in a silicon layer using HBr in a plasma state with a pressure of 150mTorr = 19Pa that is squarely within the claimed range of 10Pa-.8kPa thereby making the claimed range of pressure prima facie ; and at a temperature of 150°C which appears to be squarely within the claimed range of a temperature of less than 200° C thereby making the claimed temperature range prima facie obvious. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Kawaguchi’s invention with Ohura’s invention would have been beneficial as best stated by Kawaguchi in paragraphs 0025-0026 to provide a high aspect ratio for an optimum etch of a silicon layer.  
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 4, a material for the workpiece includes at least one of silicon, tungsten, titanium, titanium nitride and molybdenum, and in the cutting the workpiece, the dry etching process is performed using a plasmaless chlorine trifluoride gas as the halogen-based etching gas, at a pressure of not less than 10 Pa and not more than 90 kPa (abs) and at a temperature of not less than a boiling point of each fluoride in the material and less than 200° C.
	Specifically, the prior art of Ohura teaches of a plasma etching method not a plasmaless. Therefore, applying a secondary reference of a plasmaless etch would be counterintuitive. 
Claim 5 contains allowable subject matter, because if depends on the allowable subject matter of claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P. Dulka/Primary Examiner, Art Unit 2895